USCA11 Case: 21-10620      Date Filed: 10/04/2021   Page: 1 of 7




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-10620
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
TIMOTHY WIMS,
a.k.a. Timothy Derrinado Davis,
a.k.a. John Darren Delgado,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
              for the Northern District of Florida
USCA11 Case: 21-10620         Date Filed: 10/04/2021    Page: 2 of 7




2                      Opinion of the Court                 21-10620

            D.C. Docket No. 1:04-cr-00006-AW-GRJ-9
                   ____________________

Before JORDAN, GRANT, and LUCK, Circuit Judges.
PER CURIAM:
      Timothy Wims appeals the district court’s order denying his
motion for a reduced sentence under section 404(b) of the First
Step Act. We affirm.
    FACTUAL BACKGROUND AND PROCEDURAL HISTORY
       In 2006, Wims pleaded guilty to conspiring to manufacture,
distribute, and possess with intent to manufacture and distribute
more than five kilograms of cocaine and more than fifty grams of
cocaine base, in violation of 21 U.S.C. sections 841(a),
841(b)(1)(A)(ii) and (iii), and 846. Because of Wims’s earlier convic-
tions for home invasion robbery and conspiring to possess cocaine
with intent to distribute, the presentence report designated Wims
a career offender. Wims received a sentence enhancement for
threatening a witness at his trial, and the presentence report deter-
mined that his guideline range was 360 months’ to life imprison-
ment. The district court sentenced him to 360 months’ imprison-
ment—the bottom of the guideline range—and ten years of super-
vised release.
      After Congress passed the First Step Act, Wims moved to
reduce his sentence under 18 U.S.C. section 3582 because he was
convicted of a “covered offense.” He asked the district court to
USCA11 Case: 21-10620         Date Filed: 10/04/2021    Page: 3 of 7




21-10620               Opinion of the Court                         3

reduce his sentence because (1) his prison disciplinary record had
improved; (2) he was housed in a low security prison; (3) he was
fifty-four years old; (4) he had health issues; (5) the COVID-19 pan-
demic had impacted the prison; (6) his friends and family supported
his release; and (7) he was the last of his codefendants still serving
his original sentence, but he was not the most culpable. The gov-
ernment conceded that Wims was eligible for a reduced sentence
but argued that the district court shouldn’t reduce his sentence be-
cause he presented a risk of future harm to the public. The gov-
ernment noted that (1) Wims tried to attack a witness in his case;
(2) his earlier prison record was marked by disruptive and aggres-
sive behavior; and (3) he had an extensive criminal history, includ-
ing prior convictions for another drug conspiracy and home inva-
sion robbery, and charges for aggravated battery, burglary of an
occupied dwelling, robbery, aggravated assault, grand theft, false
imprisonment, and kidnapping.
       The district court denied Wims’s motion, finding that, alt-
hough he was eligible for relief, the seriousness of his offense and
his extensive criminal history “weigh[ed] strongly against early re-
lease.” The district court explained that Wims’s overall disciplinary
record was “far from exemplary,” and that, although many of his
codefendants were no longer serving their original sentences, most
were not career offenders. Finally, the district court said that it
considered “all of Wims’s remaining arguments, including those
about health issues, recidivism, age, family support, and impacts
USCA11 Case: 21-10620          Date Filed: 10/04/2021      Page: 4 of 7




4                       Opinion of the Court                   21-10620

from the pandemic” but concluded that it “should not exercise dis-
cretion to order a reduced sentence.”
                     STANDARD OF REVIEW
        We review the denial of an eligible movant’s request for a
reduced sentence under the First Step Act for abuse of discretion.
United States v. Jones, 962 F.3d 1290, 1296 (11th Cir. 2020). “A dis-
trict court abuses its discretion if it applies an incorrect legal stand-
ard, follows improper procedures in making the determination, or
makes findings of fact that are clearly erroneous.” United States v.
Harris, 989 F.3d 908, 911–12 (11th Cir. 2021) (quoting Cordoba v.
DIRECTV, LLC, 942 F.3d 1259, 1267 (11th Cir. 2019)).
                            DISCUSSION
        The First Step Act “granted district courts the authority to
reduce a previously imposed term of imprisonment” for certain
“covered offenses.” United States v. Stevens, 997 F.3d 1307, 1313
(11th Cir. 2021). But, “[w]hile the First Step Act expressly permits
a district court to reduce an eligible defendant’s sentence for a cov-
ered offense, the district court is ‘not required to do so.’” Id. at 1314
(quoting Jones, 962 F.3d at 1304. A district court has “wide lati-
tude” in deciding whether to exercise its discretion, and it may con-
sider “all the relevant factors, including the statutory sentencing
factors” in making its decision. Jones, 962 F.3d at 1304. In doing
so, the district court need not consider any specific factors but
“must make clear that [it] had a reasoned basis for choosing to
USCA11 Case: 21-10620          Date Filed: 10/04/2021      Page: 5 of 7




21-10620                Opinion of the Court                           5

reduce or to not reduce a defendant’s sentence under the First Step
Act.” Stevens, 997 F.3d at 1317 (cleaned up).
        There is no dispute that Wims was eligible for a sentence
reduction under section 404(b) of the First Step Act. See Jones, 962
F.3d at 1301 (a movant committed a “covered offense” within the
meaning of the Act if his offense “triggered the higher penalties in
section 841(b)(1)(A)(iii) or (B)(iii)”). But Wims argues that the dis-
trict court abused its discretion by failing to adequately consider
the section 3553(a) factors and refusing to reduce his sentence. Spe-
cifically, he argues that the district court should have considered
(1) whether the guideline range was “a reasonable representation
of the severity of [his] criminal history and current offense,”
(2) how he would have been sentenced today, and (3) his “personal
growth and maturity.” We conclude that the district court didn’t
abuse its discretion in refusing to reduce Wims’s sentence and that
its order demonstrates that it had a “reasoned basis” for denying his
motion. See Stevens, 997 F.3d at 1317.
       First, while it was not required to, see id. at 1316, the district
court explicitly considered the section 3553(a) sentencing factors.
The district court considered the severity of Wims’s offense and his
criminal history. It found that “Wims’s crime was quite serious”
because “[m]ore than 1.2 kilograms of crack cocaine [were] at-
tributed to Wims” which was “far more than” either the old or new
cocaine threshold for sentencing purposes. It also noted that
Wims’s sentence was enhanced because he threatened a witness.
As to his criminal history, the district court found that it was
USCA11 Case: 21-10620         Date Filed: 10/04/2021      Page: 6 of 7




6                       Opinion of the Court                  21-10620

“extensive” and “weigh[ed] strongly against early release.” Be-
cause of Wims’s criminal history, the district court explained,
Wims’s guideline range was still 360 months’ to life, so his current
sentence would still be “at the bottom of the guidelines.” Although
Wims argues that his criminal history category (and thus his guide-
line range) would be different today because the guidelines have
changed, the First Step Act authorizes the district court to reduce
an eligible defendant’s sentence only “as if” the relevant provisions
of the Fair Sentencing Act were in effect when he committed his
offense, so the court was not free to recalculate his guideline range
based on other changes in the law since his original sentencing.
United States v. Denson, 963 F.3d 1080, 1089 (11th Cir. 2020).
        In addition, the district court explained why the other factors
didn’t weigh in favor of reducing Wims’s sentence. The district
court considered Wims’s prison disciplinary record and found that,
while it showed “commendable” improvement, it was “far from
exemplary,” so it didn’t “weigh heavily one way or another.” And
the district court considered Wims’s “health issues, recidivism
risks, age, family support, and impacts from the pandemic” and
found that these factors didn’t outweigh the others.
      In short, the district court’s order shows that it considered
each of the facts and arguments that Wims urges us to consider on
appeal. While Wims argues that the district court should have
weighed certain factors more heavily than it did, the weight given
to any specific factor is left to the district court’s sound discretion.
See Jones, 962 F.3d at 1304. And here, the district court’s order
USCA11 Case: 21-10620        Date Filed: 10/04/2021    Page: 7 of 7




21-10620               Opinion of the Court                       7

doesn’t show that it abused that discretion by “appl[ying] an incor-
rect legal standard, follow[ing] improper procedures in making the
determination, or mak[ing] findings of fact that are clearly errone-
ous.” See Harris, 989 F.3d at 911. Accordingly, we AFFIRM.